                       UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WISCONSIN

LINDA ELSEN,

                             Plaintiff,

vs.                                                      Case No.: 19-cv-259-jdp

ANDREW SAUL,
    Commissioner of Social Security,

                             Defendant.


                                    NOTICE OF APPEAL



       Notice is hereby given that Linda Elsen, by her attorney, Dana W. Duncan, Duncan
Disability Law, S.C. plaintiff in the above named case, hereby appeals to the United States Court
of Appeals for the Seventh Circuit, an order dated December 13, 2019 and the judgment dated
December 16, 2019 by Federal District Judge James Peterson which affirmed the decision of the
Defendant, Andrew Saul, Commissioner of Social Security, denying plaintiff’s application
for disability insurance benefits under 42 U.S.C. §§ 216(i) and 223.
       Dated this 24th day of January, 2020.


                                                    DUNCAN DISABILITY LAW, S.C.
                                                    Attorneys for the Plaintiff


                                                    /s/ Dana W. Duncan
                                                    Dana W. Duncan
                                                    State Bar I.D. No. 01008917
                                                    555 Birch St
                                                    Nekoosa, WI 54457
                                                    (715) 423-4000
